IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,016-01


                      EX PARTE JERRY DEAN SMITH JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 18F1193-005-A IN THE 5TH DISTRICT COURT
                             FROM BOWIE COUNTY


       Per curiam.

                                             ORDER

       A jury convicted Applicant of indecency with a child by exposure and assessed a seven year

prison sentence. Applicant, through habeas counsel, filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant raises many claims that his trial counsel provided ineffective assistance.

Applicant has alleged facts that, if true, might entitle him to relief. There is no response from trial

counsel or findings from the trial court resolving the disputed factual issues. We remand this

application to the trial court to obtain a response from trial counsel and make findings of fact and

conclusions of law. See TEX . CODE CRIM . PROC. art. 11.07, § 3(d).
       The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial

court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.



Filed: February 2, 2022
Do not publish